DETAILED ACTION
Status of Claims 

The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for  Application #16/950,816, filed on 12/14/2021.       
Claims 1-20 are pending and have been examined.



Double Patenting
Claims 1-20 are rejected.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 1, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and 20 of U.S. Patent No. 10,860,619 and claim 1 of U.S. Patent No. 10,311,085.  All of the limitations of the current claims can be taught by a combination of the cited patents and any necessary secondary references as obvious variants, although in this case the current claims are simply broader versions of the same limitations already taught in the cited patents.  The dependent claims are rejected by virtue of their dependency on the independent claims.

    
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, the claims are analyzed to determine if they are directed to statutory subject matter.  Claim 1 is directed a method, or process, which is a statutory category for patentability.  Claim 19 claims a non-transitory computer readable medium, and is therefore interpreted as an article of manufacture which is a statutory category for patentability.  The claims is also in conformity with the Kappos Memorandum of 2010 regarding medium claims.   Claim 20 claims a system, which is interpreted as an apparatus, as the system comprises at least a processor and a memory.  An apparatus is a statutory category for patentability.   
Per Step 2A, Prong 1 of the analysis, the examiner must now determine if the claims are directed to an abstract idea or eligible subject matter.  The claims are directed to “identifying structured user data comprising one or more of an email identification, phone number, geo-location, friends, and links, obtaining a global concept graph comprising nodes that are concepts, and edges that are relationships among such concepts, wherein the concepts comprises phrases that represent entities, domain specific terms and common expressions that are used to convey information, mapping unstructured user activities of the user on the social media site to the global concept graph to generate weights within the global concept graph, identifying a weighted sub-graph within the global concept graph based on the structured user data and the mapping of the unstructured user activities on the social media site to the global concept graph, generating an intent 
Per Step 2A, Prong 2 of the analysis, the examiner must now determine if the claims integrate the abstract idea into a practical application.  The examiner finds no such application, as the abstract idea does not include steps that use a specific technology to perform a practical application.  The use of a computer is considered a generic recitation of a technical element and the use of the computer as a tool to automate the abstract idea (see MPEP 2106.05 (b) and c).  The claims also include “outputting an advertisement to a device of the user based on the matched advertiser profile.”  This step is considered “receiving and/or transmission of data (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google), 
Per Step 2B of the analysis, the examiner must now determine if the claims include limitations that are “significantly more” than the abstract idea by demonstrating an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The use of a computer is considered a generic recitation of a technical element and not significantly more, as the computer is used merely as a tool to automate the abstract idea (see MPEP 2106.05 (b) and c).  The claims also include “outputting an advertisement to a device of the user based on the matched advertiser profile.”  This step is considered “receiving and/or transmission of data over a network,” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see TLI Communications, OIP Techs, and buySAFE v Google), and not significantly more.      
When considered as an ordered combination, the claims still are considered to be directed to an abstract idea.  The claims only recite an ordered logical set of steps to use the structured user data and the global concept graph and weighted sub-graph to obtain an intent profile and match it to an advertiser profile.   Therefore, the ordered combination does not lead to a determination of significantly more.
When considering the dependent claims, claim 2 simply claims another type of user activity, but this does not change the analysis and is considered part of the abstract idea, as the type of data analyzed, or in this case its source, does not change the overall mental process.  Claims 3-5 involve generating a score for each vertical.  This is considered part of the abstract idea, as generating of a score, absent further detail, could easily be done mentally or with a pen and paper., and the factors or activities included do not change the analysis.  Claims 6, 7, and 16-18 re-organize data of the user based on the content and context.  Such organizing of data is considered part of the abstract idea, as absent any further detail a human operator could organize a user’s rolodex or online contact 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf as well as the USPTO January 2019 Updated Patent Eligibility Guidance.)    





Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 8-15, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rezaei, et al., Pre-Grant Publication No. 2009/0300009 A1 in view of Rezaei, et al., Pre-Grant Publication No. 2009/0281900 A1 (hereby “Rezaei 2”) and in further view of Rohan, et al., Pre-Grant Publication No. 2008/0162260 A1 and in further view of Nomura, et al., Pre-Grant Publication No. 2004/0243629 A1.
Regarding Claims 1 and 19, and 20, Rezaei teaches:
A computer-implemented method (medium) (system)... comprising:
obtaining a global concept graph comprising nodes that are concepts, and edges that are relationships among concepts, wherein the concepts comprise phrases that represent entities, domain-specific terms, and common expressions that are used to convey information (see [0020], [0057], [0059], [0088]-[0099], and [01014]-[0106] which 
mapping unstructured user activities of the user to the global concept graph to generate scores within the global concept graph (see [0059], [0062], [0066], and [0090]-[0092] in which unstructured user activities are mapped to a global concept graph to generate scores)
identifying a sub-graph within the global concept graph based on the structured user data (see [0102]-[0106] which teaches obtaining the sub-graphs of the content graph during the user intent determination, see [0020] which teaches general online behavior, [0047] which teaches searches, [0062]-[0063] and [0066]-[0067] and [0070] which teach user activities and searches not on the social media site 
generating an intent profile of the user (see [0020], [0053], [0062]-[0067], and [0107]-[0114])
matching the intent profile to target an advertisement to the user (see  

Rezaei, however, does not appear to specify:
mapping unstructured user activities of the user to the global concept graph to generate weights
identifying a weighted sub-graph within the global concept graph
generating an intent profile of the user based on the weighted sub-graphs
matching the intent profile of the user with an advertiser profile 
Rezaei 2 teaches:
mapping unstructured user activities of the user to the global concept graph to generate weights
identifying a weighted sub-graph within the global concept graph  (see [0049], [0059], and [0085]-[0086])
generating an intent profile of the user based on the weighted sub-graphs 
matching the intent profile with an advertiser profile  (see [0054] and [0087] in which advertisers can specify concepts to target to as user intents, and this would be considered an “advertiser profile” since they specify targeting data that is saved and used for targeting)
It would be obvious to one of ordinary skill in the art to combine Rezaei 2 with Rezaei because Rezaei already teaches sub-graphs, and using weightings can put another layer of determination from among candidates in the graph, and an advertiser profile allows for advertisers to have some control over to whom or where their advertisements are targeted, making the system more attractive.
Rezaei and Rezaei 2, however, does not appear to specify:
identifying… structured user data from a social media site, the structured user data comprising one or more of an email identification, phone number, geo-location, friends, and links, associated with a user  
unstructured user activities of the user on the social media site
Rohan teaches:
identifying… structured user data from a social media site, the structured user data comprising one or more of an email identification, phone number, geo-location, friends, and links, associated with a user and unstructured user activities of the user on the social media site  (see [0027]), identifying user activities exclusively on the social media site (see [0027], [0029]), identifying user activities involving the Internet (see [0027], [0029]), identifying incoming likes (see [0027], [0029], [0030], [0052]), sharing, recommendations (see [0056] “comments”) the structured data comprises an email identification, phone number, geo-location, friends and links (see at least [0025], [0027], and [0029])
It would be obvious to one of ordinary skill in the art to combine Rohan with Rezaei and Rezaei 2 because Rezaei and Rezaei 2 already teaches other user activity such as activity on other sites such as search engines to discern intent, and using social media site activity allows for another layer of targeting based on often highly personal user activity, allowing for more reliable targeting of advertisements.  
Rezaei and Rezaei 2 and Rohan, however, does not appear to specify:
matching the intent profile of the user with an advertiser profile based on an overlap between the weighted sub-graph and a weighted sub-graph of the advertiser profile

Nomura teaches:
matching the intent profile of the user with an advertiser profile based on an overlap between the weighted sub-graph and a weighted sub-graph of the advertiser profile (see [0202]-[0211] in which the amount of overlap between the user profile and the provider profile for such as bandwidth speed is used to determine whether to match and promote that provider to the user)
**The Examiner notes that Rezaei and Rezaei2 have already been shown to teach a weighted sub-graph, and so Nomura is being used to show a determination of overlap between profile structures in order to match providers to advertisers for promotion of services**

Regarding Claim 2, the combination of Rezaei, Rezaei 2, Rohan, and Nomura teaches:
The method of claim 1
Rezaei further teaches:
Identifying...user activities involving the internet that do not involve the social media site (see [0020], [0047], [0062]-[0063], [0066]-[0067], and [0070]

Regarding Claim 8, the combination of Rezaei, Rezaei 2, Rohan, and Nomura teaches:
the method of claim 1
Rezaei further teaches:
wherein the concepts comprise phrases that represent entities are selected from the group consisting of people, companies, drugs, diets, films, shows, events, sports, and common expressions that are used to convey information, wherein the domain-specific terms are selected from sports and medical terminologies, specific treatments (see [0046], [0063], [0089]-[0090], [0099], and [0104]-[0106] in which events and common expressions are taught as well as drugs such as insulin and in which domain-specific terms include terms related to diabetes and medicines)
Rohan further teaches:
wherein the concepts comprise phrases that represent entities are selected from the group consisting of films, shows, events, sports, and common expressions that are used to convey information (see [0025], [0034], and [0038])

Regarding Claims 9-11, the combination of Rezaei, Rezaei 2, Rohan, and Nomura teaches:
the method of claim 1
Rohan further teaches:
tagging the user intent profiles with temporal data, tagging the unstructured user activities of the social media site, prioritizing unstructured data using collective activities of users at the social media site, where the unstructured user activities are selected from one or more of searches, browsing history, posts, comments, content of webpages that received likes, and links (see at least [0029]-[0033], [0044]-[0046] and [0053]-[0056])
It would be obvious to one of ordinary skill in the art to combine Rohan with Rezaei and Rezaei 2 because Rezaei 2 already teaches tagging of the user profile content, and tagging with temporal data would allow for time-relevant targeting, and using social media site activity allows for another layer of targeting based on often highly personal user activity, allowing for more reliable targeting of advertisements.  

Regarding Claim 12, the combination of Rezaei, Rezaei 2, Rohan, and Nomura teaches:
the method of claim 1
Rohan further teaches:
Post-processing and tagging the intent profile of the user with weighted category scores defined over a structured taxonomy of interest (see at least [0029]-[0033], [0044]-[0046], [0053]-[0056], and [0059]-[0060])
It would be obvious to one of ordinary skill in the art to combine Rohan with Rezaei and Rezaei 2 because Rezaei 2 already teaches weighted category scores and tagging of the user profile content, and the tagging with scores defined over a structured taxonomy of interest would ensure relevant targeting using the weighted     sub-graph.   

Regarding Claims 13-14, the combination of Rezaei, Rezaei 2, Rohan, and Nomura teaches:
the method of claim 1...
Rohan further teaches:
assigning at least one advertiser a set of advertiser target profiles, wherein the advertiser target profile comprises a weighted list of categories picked from a structured taxonomy (see at least [0029]-[0033], [0044]-[0046] and [0053]-[0056] and [0059]-[0060]
It would be obvious to one of ordinary skill in the art to combine Rohan with Rezaei and Rezaei 2 because Rezaei 2 already teaches advertiser profile data selected by the advertiser which dictates targeting, and assigning a profile would allow for the system to use the analyzed data to sometimes better assign a profile to an advertiser when the advertiser may not have the data or expertise to do so.  

Regarding Claim 15, the combination of Rezaei, Rezaei 2, Rohan and Nomura 
the method of claim 1
Rohan further teaches:
wherein selecting a final set of advertisement units is completed by an optimization process that maximizes objective functions of interest, including revenue for the social media site, value and Return-On-Investment (ROI) for the advertisers, while considering the device and media that the user (see at least [0029]-[0033], [0044]-[0046], [0053]-[0056], and [0059]-[0060])
It would be obvious to one of ordinary skill in the art to combine Rohan with Rezaei and Rezaei 2 because Rezaei 2 already teaches an advertisement selection process that includes consideration of CPC and CTR, scoring based on weights, and match to an advertiser profile, and considers user and device factors, and calculating ROI and social media site revenue would maximize profit for those that are facilitating the advertising process and content.   


Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rezaei, et al., Pre-Grant Publication No. 2009/0300009 A1 in view of Rezaei, et al., Pre-Grant Publication No. 2009/0281900 A1 (hereby “Rezaei 2”) and in further view of Rohan, et al., Pre-Grant Publication No. 2008/0162260 A1 and in further view of Nomura, et al., Pre-Grant Publication No. 2004/0243629 A1 and in further view of Parekh, et al., Pre-Grant Publication No. 20100070335 A1.
Regarding Claims 3-5, the combination of Rezaei, Rezaei 2, Rohan, and Nomura teaches:
the method of claim 2…
Rezaei, Rezaei 2, Rohan, and Nomura, however, does not appear to specify:
generating a score for each vertical in a targeting vertical list, wherein the score comprises a time factor and an interest factor, wherein the score is generated based on user activities exclusively on the social media site, user activities involving the Internet, incoming likes, sharing, recommendation on the social media site, and user searches
Parekh teaches:
generating a score for each vertical in a targeting vertical list, wherein the score comprises a time factor and an interest factor, wherein the score is generated based on user activities exclusively on the social media site, user activities involving the Internet, incoming likes, sharing, recommendation on the social media site, and user searches (see Figure 3 and [0053])
It would be obvious to one of ordinary skill in the art to combine Parekh with Rezaei, Rezaei 2, Rohan, and Nomura because Rezaei 2 and Rohan already selects ads for particular interests/categories based on weights and scores, and using time and interest for vertical categories would allow for a good comparison basis when identifying user and content for targeting in a social network.  

Claims 6, 16, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rezaei, et al., Pre-Grant Publication No. 2009/0300009 A1 in view of Rezaei, et al., Pre-Grant Publication No. 2009/0281900 A1 (hereby “Rezaei 2”) and in further view of Rohan, et al., Pre-Grant Publication No. 2008/0162260 A1 and in further view of Nomura, et al., Pre-Grant Publication No. 2004/0243629 A1  and in further view of Hans, et al., Pre-Grant Publication No. 2011/0194682 A1.
Regarding Claims 6 and 18, the combination of Rezaei, Rezaei 2, Rohan, and Nomura teaches:
the method of claim 1…
Rezaei, Rezaei 2, Rohan, and Nomura, however, does not appear to specify:
modifying a user experience of the user by organizing a contact list of the user and conversations and posts of the user based on their content and conceptual context
Hans teaches:
modifying a user experience of the user by organizing a contact list of the user and conversations and posts of the user based on their content and conceptual context, wherein modifying a user engagement comprises organizing posts, comments, and social interactions between a user and his friends based on underlying context (see at least [0020])
It would be obvious to one of ordinary skill in the art to combine Hans with Rezaei, Rezaei 2, and Rohan because Rohan already teaches user friends and contacts, and modifying contacts would allow for the user to be more aware of commonalities with others.
Regarding Claims 16 and 17, the combination of Rezael, Rezael 2, Rohan, Nomura, and Hans teaches:
the method of claim 6...
Rohan further teaches:
organizing friends or contact lists of the user into overlapping groups by computing similarity between a user’s profile and the profiles of those of the user’s friends and contacts (see [0029]-[0044] and [0053]-[0056])
It would be obvious to one of ordinary skill in the art to combine Rohan with Rezaei, Rezaei 2, Rohan, Nomura, and Hans because Hans and Rohan already teaches user friends and contacts, and modifying contacts would allow for the user to be more aware of commonalities with others.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rezaei, et al., Pre-Grant Publication No. 2009/0300009 A1 in view of Rezaei, et al., Pre-Grant Publication No. 2009/0281900 A1 (hereby “Rezaei 2”) and in further view of Rohan, et al., Pre-Grant Publication No. 2008/0162260 A1 and in further view of Nomura, et al., Pre-Grant Publication No. 2004/0243629 A1 and in further view of Hans, et al., Pre-Grant Publication No. 2011/0194682 A1 and in further view of Parekh, et al., Pre-Grant Publication No. 2010/0070335 A1.
Regarding Claim 7, the combination of Rezaei, Rezaei 2, Rohan, Nomura, and Hans teaches:
the method of claim 6
Rezaei, Rezaei 2, Rohan, Nomura, and Hans however, does not appear to specify:
performing an aggregation scoring
Parekh teaches:
performing an aggregation scoring (see Figure 3 and [0053])
It would be obvious to one of ordinary skill in the art to combine Parekh with Rezaei, Rezaei 2, Rohan, Nomura, and Hans because Rezaei 2 and Rohan already selects ads for particular interests/categories based on weights, ranks, and scores, ranks and using an aggregate scoring would allow for a good comparison basis when identifying user and content for targeting in a social network.  


Response to Arguments
Regarding the Double Patenting Rejection:
The applicant presented no arguments and the claims are still considered obvious variants of the cited patented applications.  Therefore, the rejection is sustained.
Regarding the applicant’s arguments directed to the 35 USC 101 rejection:
The arguments have been considered but are not persuasive.
Regarding the applicant’s argument on pages 7-8 of the response that the present application “provides a unique advantage (i.e. practical application) because it provides the ability to pinpoint an intent profile for a user using both structured and unstructured data without any clear intent already being expressed:”
The examiner first points out that the examiner needs to make a determination on eligibility based on current guidelines and practices of the USPTO, not based on past rationale for allowances of claims.
Further, the examiner does not see a practical application in the claims.  It can be argued to some degree that any concept put into some kind of practice has a “practical” application.  But, this is not the intent of the guidelines of the Office.  For example, on Page 55 of the January 7th, 2019 Federal Register which outlines the Updated Patent Eligibility Guidance, it states that considerations that are indicative of an additional element integrating the judicial exception into a practical application includes “an additional element reflects an improvement in the functioning of a computer or an improvement to other technology or the technical field.”  On the other hand, it also states that the courts have identified examples of when a judicial exception has not been integrated into a practical application as including “an additional element…merely includes instructions to implement the abstract idea on a computer or merely uses the computer as a tool to perform the abstract idea.”  In the current claims, all the steps can easily be performed mentally by a human operator with access to the structured and unstructured collected data.  Steps such as determination of weights, matching of profiles, and mapping of activities to a global concept graph could easily be performed mentally, and the computer is simply automating the mental steps.  The applicant on page 8 even points out that the functioning of the system includes “the system maps the activities to nodes on the concept graph to generate weights/counts.  The system then uses the weights to identify a cluster of nodes that are of interest to the user.  The cluster is identified as a weighted sub-graph.  With the weighted sub-graph of the user, the system can find 
  

Regarding the applicant’s arguments directed to the 35 USC 103 rejection:
The arguments have been considered in light of the applicant’s amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments.


Conclusion

The following prior art references were not relied upon in this office action, but are considered pertinent to the applicant’s invention:
Rajaram, Pre-Grant Publication No. 2013/0132194- teaches multiple aspects of the claimed invention including targeting ads to social network users based on intent profiles using both social network and other user activity
Rezaei, Pre-Grant Publication No. 2008/0104061 A1- teaches matching relevant content to user intention based on page concepts
Sohangir, et al., Pre-Grant Publication No. 2013/0218687 A1- determining user interest based on online activity and a weighted graph
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to LUIS A. BROWN whose telephone number is (571) 270-1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/LUIS A BROWN/Primary Examiner, Art Unit 3682